DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (Pub. No. US 2015/0085148 A1; hereafter Park).
 Regarding claim 1, Park discloses a control device, comprising: an acquisition unit that acquires posture information that is information related to a first posture of an imaging device (see Park Fig. 1, item 200); and a focus adjustment unit that adjusts a focus of the imaging device by controlling drive of an optical member on a basis of the posture information (see Park Fig. 1, items 300 and 600).

 Regarding claim 11, Park discloses an imaging device, comprising: an optical member that takes in light from a subject (see Park Figs. 1 and 2, item 100 and paragraph [0038] “the VCM (100) includes a rotor 

 	Regarding claim 12, Park discloses an information processing device, comprising: a control device and an imaging device, wherein the control device includes: an acquisition unit that acquires posture information that is information related to a first posture of the imaging device (see Park Fig. 1, item 200), and a focus adjustment unit that adjusts a focus of the imaging device by generating control information that controls drive of an optical member on a basis of the posture information (see Park Fig. 1, items 300 and 600), and the imaging device includes: the optical member that takes in light from a subject (see Park Figs. 1 and 2, item 100 and paragraph [0038] “the VCM (100) includes a rotor including a lens,”), an imaging unit that generates an imaging signal by light incident through the optical member (see Park Figs. 1 and 2, item 500), and a drive control unit that controls drive of the optical member on a basis of the control information (see Park Fig. 1, item 600).

 Regarding claim 13, Park discloses a control method executed by a computer, comprising: acquiring posture information that is information related to a first posture of an imaging device (see Park Fig. 1, item 200); and adjusting a focus of the imaging device by controlling drive of an optical member on a basis of the posture information (see Park Figs. 1 and 5, items 300 and 600 and control curves A-C which show the differences in driving based on posture detection).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-4, 6-8, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Park or, in the alternative, under 35 U.S.C. 103 as obvious over Park in view of Malaescu et al. (Pub. No. US 2017/0155896 A1; hereafter Malaescu).
 Regarding claims 2-4, 6-8, and 10 Park discloses the control device according to claim 1, wherein the control method is open loop (Park does not disclose any lens position sensor or feedback system which would enable a closed loop control, which would therefore require that the control is open loop, since there is no mechanism by which closed loop control can be implemented from the disclosure of Park.); wherein the focus adjustment unit controls drive of the optical member also on a basis of postural difference information that is information related to a difference between a position of the optical member in a second posture as a reference and a position of the optical member in a third posture different from the second posture (see Park Fig. 5, drive curves B and C. The driving signal is different based on the difference between the starting positions of the lens which is dependent on the difference in the position of the optical member based on the posture. The C curve requires reverse driving to reach the lower stopper in the downward posture, whereas that is the starting position in the horizontal 
With respect to the open loop control, while Examiner contends that the lack of components for implementing closed loop control in Park requires open loop control, thereby anticipating the limitation, Park does not explicitly state that the control method is open loop.
Malaescu discloses a calibration system for an autofocus system to compensate for different drive signal requirements due to differences in camera posture which is useful for “where full closed loop control of the displacement of the focus actuator may not be feasible or not practical due to cost restrictions” (see Malaescu paragraph [0023]); wherein the postural difference information is information measured for each of the individual imaging devices or information obtained on a basis of measurement results for a plurality of the imaging devices (see Malaescu Fig. 10, especially steps 502 and 510); wherein the limit point information is information measured for each of the individual imaging devices or information obtained on a basis of measurement results for a plurality of the imaging devices (see Malaescu Fig. 5, steps 506 and 510). 
It would therefore have been obvious to one having ordinary skill in the art at the time the invention was filed to calibrate the posture-dependent focusing system of Park with a method like that taught by Malaescu in order to obviate the need for closed loop control where it is not practical, as suggested by Malaescu.

Claims 5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park1 in view of Azuma (Pub. No. US 2014/0028897 A1; hereafter Azuma).
Regarding claims 5 and 9, Park discloses the control device according to claim 3, but does not specifically disclose that the focus adjustment unit calculates a difference between a position of the optical member in the first posture and a position of the optical member in the second posture on a basis of the posture information and the postural difference information, and controls drive of the optical member on a basis of the difference having been calculated; and the control device according to claim 8, wherein the focus adjustment unit calculates a drive amount of the optical member not exceeding a range in which the optical member can be driven on a basis of the first limit point and the second limit point, and controls drive of the optical member on a basis of the drive amount having been calculated.
Park is silent as to whether the difference is based on a stored look-up table, calculated, or derived by some other means, and whether the stop position is also stored, or merely implemented by the physical lower and upper stops.
Prior art Azuma discloses that the posture correction for the camera focusing can be accomplished by “choosing, selecting from a table or calculating an auto-focus that works best based on the comparing for the three orientations of the camera module” (see Azuma paragraph [0093]) and that the different start and stop positions are calibrated for each of the postures (see Azuma Fig. 28, items 1-9).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to implement the focus drive correction of Park by any of the known methods like those taught by Azuma, including a look up table or calculation. Look up tables save processing power, while calculation 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAM S REISNER whose telephone number is (571)270-7542. The examiner can normally be reached Monday-Friday 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NOAM REISNER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        12/2/2021


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Or, in the alternative, over Park in view of Malaescu and Azuma as applied to claims 3 and 8, respectively.